PER CURIAM.
Appellant filed an initial brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), which requires that this court independently “examine the record to the extent necessary to discover any errors apparent on the face of the record.” State v. Causey, 603 So.2d 321, 322 (Fla.1987). After review of the record, we affirm the trial court’s revocation of probation and subsequent sentence. However, we remand for correction of a scrivener’s error in the Order of Revocation as it fails to state the condition of probation violated by Appellant. See Long v. State, 886 So.2d 280 (Fla. 1st DCA 2004). Accordingly, the Order of Revocation of Probation should be amended to comport with the oral pronouncement of the trial court with violation of Condition 5 noted in the Order. Kemp v. State, 135 So.3d 347, 348 (Fla. 1st DCA 2013).
AFFIRMED; REMANDED with directions.
WOLF, BILBREY, and M.K. THOMAS, JJ., concur.